Opinion issued June 28, 2012.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00453-CV
                            ———————————
   TEXAS RICE LAND PARTNERS, LTD., JAMES E. HOLLAND, AND
                DAVID C. HOLLAND, Appellants
                                         V.
    DENBURY GREEN-PIPELINE TEXAS, LTD. AND MIKE LATTA,
                        Appellees


                On Appeal from the County Court at Law No. 1
                           Jefferson County, Texas
                        Trial Court Case No. 114012


                          MEMORANDUM OPINION

      Texas Rice Land Partners, Ltd., James E. Holland, and David C. Holland

brought this restricted appeal from a trial court’s order confirming the award of the

commissioners in a condemnation proceeding. To prevail on a restricted appeal, a
party must show: (1) it filed notice of the restricted appeal within six months after

the judgment was signed; (2) it was a party to the underlying lawsuit; (3) it did not

participate in the hearing that resulted in the judgment complained of and did not

timely file any post-decree motions or requests for findings of fact and conclusions

of law; and (4) error is apparent on the face of the record. Ins. Co. of Pa. v.

Lejeune, 297 S.W.3d 254, 255 (Tex. 2009); see TEX. R. APP. P. 26.1(c), 30.

      The parties have not yet briefed this case, but they have submitted an agreed

statement of the case. See TEX. R. APP. 34.3. According to the agreed statement of

the case and this court’s review of the record, all four requirements for relief in a

restricted appeal have been met: appellants filed a notice of appeal within six

months of the date the judgment was signed, appellants were parties to the lawsuit,

appellants did not participate in a hearing or trial because none was held, and there

is error on the face of the record because judgment was entered without any notice

of a trial or dispositive hearing being given to any party. See Peralta v. Heights

Med. Ctr., Inc., 485 U.S. 80, 84, 108 S. Ct. 896, 899 (1988) (stating that failure to

give notice of proceeding that will be accorded finality is violation of due process);

TEX. R. CIV. P. 245 (providing for mandatory forty-five day notice of a trial setting

in contested cases); Ramsey v. Davis, 261 S.W.3d 811, 815 (Tex. App.—Dallas

2008, pet. denied) (stating failure to give notice of trial setting violates due




                                          2
process). We therefore reverse the judgment of the trial court and remand this

cause for further proceedings. All pending motions are denied as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         3